           Case 1:20-cv-00890-RC Document 6 Filed 04/02/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

   THURMAN WILLIAMS and

   RONALD IAN BOATRIGHT

   each individually and on behalf of all
   others similarly situated,
                                                                1:20-cv-890
                                                     Civil No. _______________
                          PLAINTIFFS,

            v.
   FEDERAL BUREAU OF PRISONS

   MICHAEL CARVAJAL, in his official
   capacity as Director, Federal Bureau of
   Prisons

   DISTRICT OF COLUMBIA

   QUINCY BOOTH, in his official
   capacity as Director, D.C. Department of
   Corrections

   HOPE VILLAGE, INC.,

                             DEFENDANTS.




    EMERGENCY MOTION TO SHORTEN DEFENDANTS’ TIME IN WHICH TO
    RESPOND TO PLAINTIFFS’ TEMPORARY RESTRAINING ORDER MOTION

       Pursuant to Federal Rule of Civil Procedure 6(c)(1)(C) and 83(b), Plaintiffs move for the

entry of an order requiring Defendants to respond on or before Friday, April 3, 2020, to

Plaintiffs’ application for a temporary restraining order, filed simultaneously with this motion.


       Plaintiffs’ motion should be granted because the heath crisis caused by COVID-19 is

growing at an exponential rate. Plaintiffs are unable to protect themselves adequately from the

serious risk posed by COVID-19 as a result of the Defendants’ actions challenged in this lawsuit.
            Case 1:20-cv-00890-RC Document 6 Filed 04/02/20 Page 2 of 3



Pursuant to requirements mandated by the Federal Bureau Of Prisons, the District of Columbia

Department of Corrections, and Hope Village that residents may not leave the facility, Plaintiffs

are confined in a facility without adequate space to implement any sort of social distancing, as

described by the Center for Disease Control. Given the rapid spread of COVID-19 in the District

of Columbia, and particularly in correctional facilities, unless Plaintiffs obtain the relief they

seek that will enable them to implement proper CDC protocols, Plaintiffs will be exposed to a

potentially life-threatening illness, posing an ever-increasing risk to their physical health.


       In order to resolve this matter before Monday, April 6, 2020–the date on which a

temporary restraining order must be issued if Plaintiffs are to obtain the relief they seek next

week–Plaintiffs have requested a hearing on or before the morning of Monday, April 6, 2020,

which would require an expedited response from Defendants. If the application for a temporary

restraining order is not ruled upon by Monday, April 6, 2020, Plaintiffs will suffer irreparable

injury as a result of the violation of their Eighth Amendment rights.


       For the reasons stated above, Defendants should be directed to respond by Friday, April

3, 2020 to Plaintiff’s application for a temporary restraining order. A proposed order is filed

herewith.




 Dated: April 2, 2020                              Respectfully submitted,


                                                       /s/ Kevin Metz

                                                   Kevin Metz (D.C. Bar # 494087)
                                                   Drew Wisniewski (D.C. Bar # 1016351) (pro
                                                   hac vice pending)
                                                   Clayton LaForge (D.C. Bar # 1033938)
Case 1:20-cv-00890-RC Document 6 Filed 04/02/20 Page 3 of 3



                             LATHAM & WATKINS LLP
                             555 Eleventh Street NW, Suite 1000
                             Washington, DC 20004
                             Tel: (202) 637-2200
                             kevin.metz@lw.com
                             clayton.laforge@lw.com

                             Jonathan Smith (D.C. Bar # 396578)
                             Emily Gunston (D.C. Bar # 1032056) (pro
                             hac vice pending)
                             Lyndsay A. Niles (D.C. Bar # 1003427) (pro
                             hac vice pending)
                             WASHINGTON LAWYERS’ COMMITTEE FOR
                             CIVIL RIGHTS & URBAN AFFAIRS
                             11 Dupont Circle, NW, Suite 400
                             Washington, DC 20036
                             jonathan_smith@washlaw.org

                             Attorneys for Plaintiffs
